Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 7, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155464(23)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  DONALD HEMPHILL,                                                                                       Kurtis T. Wilder,
           Plaintiff-Appellee,                                                                                       Justices
                                                                   SC: 155464
  v                                                                COA: 335351
                                                                   Wayne CC: 16-001303-NH
  PREMIER ORTHOPEDICS, L.L.C.;
  JIAB SULEIMAN, D.O., P.C., and
  JIAB SULEIMAN, D.O.,
             Defendants-Appellants.
  _________________________________/

         On order of the Chief Justice, the motion of defendants-appellants to extend the
  time for filing their reply is GRANTED. The reply submitted on June 29, 2017, is
  accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 7, 2017
                                                                              Clerk